Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The office action issued 4/28/2022 stated that “application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “memory means” in claims 4, 5 and 13.”
Applicant has nonetheless amended the claims and removed the limitations reciting means and Examiner confirms, as requested by applicant, that none of the claims are being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan M. Gallo Reg. 59814 on 7/25/2022.

The application has been amended as follows: 

Claims:

(Currently amended) A method for determining a location of at least one of a plurality of mobile devices, comprising 
	providing at least one mobile device of the plurality of mobile devices and at least two access points distributed over two or more locations; 
	noting identities of access points said at least one of mobile devicesaid at least one mobile device is connected to and identifying two or more access points as belonging to a same location if said at least one mobile device transitions between said access points within a first certain time period; 
	allocating a first location to a group of access points to which said at least one mobile device transitions within said first certain period and a second or further location to access points to which said at least one- mobile device does not transition from a set of access points within said first certain time period; 
	thereby associating groups of one or more access points with one or more locations, and determining the location of said at least one mobile -device when it is subsequently connected to one of the located access points, and
	providing a server and a memory such that the identities of access points to which said at least one mobile device is connected is transmitted to the server and whereby the server is arranged to extract transitions between access points and to store the extracted transitions in the memory to thereby determine whether two or more access points belong to the same location or not, 
	wherein the server determines groups of access points which are considered to be in the same location, and associates each of the groups with a certain location identity, 
	wherein the method for associating the groups of access points with location identities comprises the following steps;
	(a) 	for each of the set of access points at a particular location, identifying mobile device which is connected to the set of access points over the first certain time period;
	(b)	pre-associating one of home locations to mobile device, and determining a number of said plurality of mobile devices associated with a particular one of the home locations which is connected in the first certain time period to each of the access points at the location;
	(c)	determining whether a majority and/or more than a threshold of the mobile devices which are connected to access points in a particular location are devices pre-associated with that location; and 
	(d) 	determining if more than a set number of the mobile devices which are associated with the particular home location have connected to a set of access points in the location and, if so, setting that location as a candidate for an allocated home location. 

2.	(Currently amended) The method as claimed in claim 1, comprising associating each of the plurality of mobile devices with one of the locations as a home location and determining, when one of the plurality of mobile devices is connected to an access point, whether that device is at its home location or not. 

3.	(Currently amended) The method as claimed in claim 2, comprising generating an alert if one of the plurality of mobile devices is connected to an access point which is not associated with its home location. 

4.	(Canceled) 

5.	(Previously presented) The method as claimed in claim 1, wherein the memory is a transient memory which is continually updated to store information regarding access points and transitions for only a second certain time period and then to delete it. 

6.-7. 	(Canceled)

8.	(Currently amended) The method as claimed in claim 1, wherein if more than one group of access points, and therefore locations, are considered to be a candidate for the allocated home location, then a rule is used to decide which of these locations is most likely to be the home location, the rule being that the set of access points with the highest number of reported connections from the at least one mobile device with the candidate location as the allocated home location to access points at the location within a time period is considered to be the home location. 

9.	(Currently amended) The method as claimed in claim [[7]] 1, wherein the threshold is 50%.

10.	(Currently amended) The method as claimed in claim [[7]] 1, comprising associating more than one group of connected access points to the same location. 

11.	(Currently amended) The method as claimed in claim 1, comprising generating an alert if one of the plurality of mobile devices is found to be connected to an access point which is not at its home location; there being a plurality of levels of alert depending upon the nature of the connection; the levels of alert being as follows:
	(a)	if said at least one mobile device is connected to an access point in a known location that is not its home location;
	(b)	if said at least one mobile device is connected to an access point that is not in any known location, and which is therefore an access point which has not been allocated to a location, and; 
	(c)	if one of the plurality of mobile devices is not connected to any access point or is not connected to an access point for a set time length. 

12.	(Currently amended) The method as claimed in claim 1, wherein the at least one mobile device comprises at least two [[a plurality of]] mobile devices. 

13.	(Currently amended) A system for performing the method as claimed claim 1, comprising plurality of mobile devices and said plurality of access points distributed over more than one location, each of the plurality of mobile devices being initially associated with one of the home locations.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5, and 8-13 are allowed.
Applicant’s invention is drawn to a method and system for determining a location of mobile devices.
Amendment entered 7/15/2022 and examiners amendment as appears above overcome all 112(b) and related issues.
Independent claim 1 is allowed for incorporating allowable subject matter from claims 4, 6 and 7 and allowed for the same reasons as indicated in office action issued 4/28/2022.
Dependent claims 2-3, 5 and 8-13 are allowed for the reasons above as they depend upon the allowed independent claim 1.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 7/15/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647